Citation Nr: 0208345	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  98-07 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) dated October 3, 2000, which vacated, 
in pertinent part, an October 1999 Board decision and 
remanded the case for additional development.  The appeal 
arose from an April 1998 rating decision by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Lincoln, Nebraska.  Subsequently, the case was transferred to 
the RO in Wichita, Kansas.

In February 2001, the Board remanded the case to the RO for 
additional development.  A review of the record indicates the 
requested development has been adequately completed.  

The Board notes that the October 14, 1999, decision also 
granted entitlement to an increased 70 percent disability 
rating for the veteran's service-connected post-traumatic 
stress disorder (PTSD) but denied entitlement to a 
compensable rating for the residuals of a right ankle 
fracture and, in essence, denied entitlement to a 100 percent 
schedular rating for PTSD.  As these matters were apparently 
not appealed to the Court, the Board finds the determinations 
have become final.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of this case has been completed.

2.  Medical evidence demonstrates the veteran's service-
connected PTSD is not manifested by totally incapacitating 
symptoms or total industrial impairment.

3.  Medical evidence demonstrates the veteran's service-
connected right ankle disability is manifested by moderate 
limitation of motion.

4.  The veteran has a ninth grade education and employment 
experience as a carpet layer, service station attendant, 
construction laborer, and farm-worker; he last worked in July 
1995.

5.  The veteran's service-connected PTSD and right ankle 
disability do not preclude substantially gainful employment.


CONCLUSION OF LAW

The requirements for a TDIU rating have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2001); 66 Fed. 
Reg. 45,620-45,632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA could not assist in the development of a claim that was 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the April 1999 and April 2002 supplemental statements of the 
case and the October 1999 Board decision adequately notified 
the veteran of the evidence necessary to substantiate the 
matter on appeal and of the action to be taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that all identified and 
authorized medical records pertinent to the appeal have been 
obtained.  

In claims for disability compensation VA is required to 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The Board notes the 
veteran underwent VA compensation examinations to assess the 
severity of his service-connected PTSD disability in July 
1997, January 1998, and October 2001.  The veteran underwent 
VA examination to assess his service-connected right ankle 
disability in May 2000.  The Board finds that evidence 
sufficient for an adequate determination of the matter on 
appeal has been obtained.

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  But see Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran.  Further development and 
further expending of VA's resources is not warranted.

TDIU Claim

Background.  Service medical records dated in May 1966 show 
the veteran sustained an injury to the right ankle.  X-ray 
examination revealed a small chip fracture of the styloid 
process of the right tibia.  A July 1966 report noted the 
veteran complained of persistent right ankle pain.  The 
veteran's September 1967 separation examination revealed a 
normal clinical evaluation of the feet and lower extremities.  
The veteran denied foot problems or bone, joint, or other 
deformity in his September 1967 report of medical history.

In a June 1978 rating decision the Lincoln RO, inter alia, 
granted entitlement to service connection for the residuals 
of a right lateral malleolus fracture.  A 0 percent 
disability rating was assigned effective from January 26, 
1978.

A July 1994 VA Agent Orange protocol examination noted the 
veteran complained of musculoskeletal symptoms to the right 
knee, wrists, and hands.  There were no reported right ankle 
symptoms.  The examiner noted normal muscles, joints, and 
ambulation to the veteran's lower extremities.  

A December 1994 VA report noted a discharge diagnosis of 
unstable angina.  It was noted the veteran could not return 
to work and no tentative date for return to employment was 
provided,

In September 1996, the veteran submitted an application for 
VA benefits including entitlement to service connection for 
PTSD.  

In correspondence to his congressional representative dated 
in March 1997 the veteran described his various medical 
problems including limited use of the right ankle.  He also 
summarized his employment history and stated that after 
service he had been employed as a carpet layer until he broke 
his neck and that subsequently he had been employed as a 
farm-worker until December 1987 when he had a heart attack.  
He noted he experienced a lot of heart problems in the summer 
of 1994 and that he had undergone angioplasty in December 
1994.  He reported he had been unable to work since August 
1995.

During a VA general medical examination in June 1997 the 
veteran reported present complaints including right ankle 
pain.  He stated he could walk one block, at most, before 
having to stop because of shortness of breath.  The examiner 
noted the veteran's gait was normal.  There was no evidence 
of swelling, atrophy, or tenderness of the musculature.  It 
was noted his feet were within normal limits and that deep 
tendon reflexes were physiological.  The diagnoses indicated 
no evidence of a present right ankle disorder.

At his July 1997 VA psychiatric examination the veteran 
indicated he had stopped working in August 1995 because of 
"problems with being pressured at work."  The examiner 
noted the veteran began crying and had to take a break from 
the interview as he was describing his stressful experiences 
in Vietnam.  Mental status examination revealed the veteran's 
affect was sad and his mood was depressed.  It was noted he 
cried due to emotional tension and that he was engulfed with 
a lot of sadness and guilt over the deaths of friends and 
others in the Vietnam war but that his behavior, insight, and 
judgment were appropriate.  The examiner found many symptoms 
of PTSD, including distressing dreams, nightmares, 
flashbacks, hypervigilance, and irritability.  The Axis I 
diagnosis was PTSD, mild to moderate, prolonged.

The examiner reported that the veteran's current Global 
Assessment of Functioning (GAF) score was 75 and that his GAF 
during the previous year was 70.  A GAF score of 70 denotes 
some mild symptoms or some difficulty in social, 
occupational, or school functioning but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
See The American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed., 1994) (DSM-
IV).

The examiner noted the veteran was more comfortable with 
riding horses and dealing with cows for a living than dealing 
with people.  It was noted his postservice employment had 
been varied without achieving occupational stability but that 
his marriage was stable.

In September 1997, the Lincoln RO, inter alia, granted 
entitlement to service connection for PTSD.  A 10 percent 
disability rating was assigned effective from September 27, 
1996.

In an October 1997 VA Form 21-527, Income-Net Worth and 
Employment Statement, the veteran reported he had completed 9 
years of formal education and that he had last worked in 
August 1995.  

In an October 1997 VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on unemployability, he stated he 
last worked in July 1995 as a cowboy but also indicated that 
he was presently employed as a part-time cowboy whenever he 
was able.  He also reported he had been employed as a farm 
worker from 1985 to 1989 and that he had a 9th grade 
education. 

At a VA PTSD examination in January 1998, the veteran stated 
that persistent PTSD symptomatology prevented him from 
working.  The examiner stated that "particularly prominent 
in surveying [the veteran's] personality are his strong 
avoidant characteristics and his extreme stress intolerance.  
His irritability has interfered with his employment as well 
as his interpersonal relationships...due to lack of 
employment and increased impairment of health, [the 
veteran's] psychological symptomatology has become more 
pronounced."

Mental status examination revealed the veteran was able to 
pursue a goal idea, that he showed no marked impairment of 
attentiveness, that his affect was one of anxiety of at least 
moderate degree, with some mild agitation and mild to 
moderate depression, that there was no impairment of recent 
or remote memory, that his intelligence was above average, 
that his insight was partial, and that his judgment was 
satisfactory.  It was noted the veteran stated that his 
anxiety and depression seemed to be more pronounced at night 
and that it interrupted his sleep.

The examiner found that the veteran's PTSD had become more 
pronounced in recent years and that the veteran was not 
employable due to his active psychological profile as well as 
cardiac and pulmonary disease.  The examiner recommended the 
veteran seek Social Security disability benefits and that he 
receive treatment for PTSD/depression.

The examiner provided Axis I diagnoses of chronic PTSD, 
moderate to severe, with the intensity shifted to the severe 
end of the spectrum, dysthymia, moderately severe, secondary 
to PTSD, and substance abuse, in remission.  Diagnoses on 
Axis III included chronic cardiovascular disease and chronic 
obstructive pulmonary disease.  The examiner assigned a 
current GAF score of 55 to 60.  A GAF score of 55 to 60 
indicates moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  See DSM-IV.

In April 1998, the Lincoln RO, inter alia, granted 
entitlement to an increased rating for PTSD.  A 50 percent 
disability rating was assigned effective from September 27, 
1996.

In an April 1998 VA Form 21-8940 the veteran reiterated his 
claim for entitlement to TDIU.  Subsequent VA Forms 21-8940 
dated in November 1998 and March 1999 also noted the veteran 
had been self-employed as a carpet layer from 1977 to 1982 
and that he had been employed as a service station attendant 
from 1982 to 1984.  

A May 1998 VA x-ray examination report noted minor 
degenerative changes to the veteran's right talus.  VA 
records show the veteran refused a scheduled May 1998 
examination to assess the current nature of his service-
connected right ankle disability on the advice of his 
representative.  

A January 1999 Department of Health and Human Services, 
Social Security Administration (SSA) decision granted the 
veteran's entitlement to disability benefits.  It was noted 
that the veteran claimed that he was unable to work because 
of coronary artery disease, lung disease, and degenerative 
disc disease.  The decision also noted the veteran's mental 
disorder had interfered with his ability to achieve stability 
in employment and that he had severe impairments, including 
coronary artery disease and PTSD, that imposed significant 
exertional and nonexertional limitations upon his ability to 
function.  The determination found the veteran had not been 
able to perform substantial and gainful work activity since 
March 1994 because of coronary artery disease and PTSD.

In October 1999, the Board, inter alia, granted entitlement 
to an increased 70 percent disability rating for the 
veteran's service-connected PTSD but denied entitlement to a 
100 percent schedular rating.  The decision also denied 
entitlement to a compensable rating for the residuals of a 
right ankle fracture because the veteran failed without good 
cause to report for a scheduled VA examination.

A September 2000 joint motion to the Court referred to 
language in the January 1998 VA psychiatric examination and 
requested the issue of entitlement to TDIU be remanded to 
afford the veteran another psychiatric evaluation to include 
an opinion on the issue of whether his current PTSD symptoms, 
by themselves, render him unemployable.

The veteran's representative reiterated the claim in 
correspondence dated in January 2001.

SSA records received in July 2001 include a February 1998 
psychologist's report which noted diagnoses of PTSD and 
probable dysthymic disorder complicated by numerous medical 
problems.  It was noted the veteran had difficulty 
maintaining social functioning and that he was unable to 
related appropriately to co-workers and supervisors or to 
adapt to changes in his environment.  An April 1998 Physical 
Residual Functional Capacity Assessment noted a primary 
diagnosis of coronary artery disease, secondary diagnoses of 
chronic obstructive pulmonary disease and degenerative disc 
disease of the cervical spine, and an other alleged 
impairment of depression.  A February 1999 SSA disability 
determination report noted a primary diagnosis of ischemic 
heart disease and a beginning disability date of 
March 1, 1994.

During a VA general medical examination in May 2000 the 
veteran reported present complaints including right ankle 
pain.  It was noted that he was disabled and had been 
unemployed since 1995.  The examiner also reported that there 
was a varus or valgus deformity to the right ankle joint, 
dorsiflexion was limited to 10 degrees, and plantar flexion 
was limited to 40 degrees.  The diagnoses included post-
traumatic degenerative joint disease of the right ankle.  X-
ray examination revealed mild to moderate degenerative 
changes to the tibiotalar and subtalar joint spaces.

In September 2000, the Lincoln RO, inter alia, granted 
entitlement to an increased rating for the residuals of a 
right ankle fracture.  A 10 percent disability rating was 
assigned effective from December 20, 1999.

Upon an October 2001 VA PTSD examination, the examiner noted 
that the veteran was appropriately dressed and groomed and 
that he made good eye contact without any observed abnormal 
movements or mannerisms.  He was clear and coherent and had 
adequate recall of remote and recent events.  His attention 
and concentration were adequate and he appeared to be of 
average intelligence.  His affect and mood were depressed and 
there was no evidence of abnormal thought process.  His 
insight and judgment were intact.  The examiner provided an 
Axis I diagnosis of mild to moderate, chronic, prolonged 
PTSD, and assessed a current and past year GAF score of 65.  
GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  See DSM-IV.

The examiner also noted that the veteran had not been able to 
get along with people and that he had not been able to keep a 
job because of his neck and shoulder problems but also 
because of depression most likely due to emotional trauma 
from Vietnam.  It was noted that his prognosis remained 
guarded if treatment was not provided as it appeared his PTSD 
was currently aggravating or intensifying his fear and that 
stress may lead to another heart attack.  

In a March 2002 addendum the examiner noted the veteran's 
case had been returned for clarification of the October 2001 
examination report as to whether or not the veteran's PTSD 
precluded his obtaining employment.  The examiner noted that 
information concerning the veteran's prior work history and 
that he had retired because of a broken neck had been 
discussed in the October 2001 report and stated, in essence, 
that the requested opinion was legal in nature and beyond his 
ability and capabilities.  It was noted, however, that the 
assigned GAF score of 65 demonstrated the veteran's degree of 
functional impairment and represented mild symptoms.

Legal Criteria.  VA law provides that a total rating for 
compensation purposes based on unemployability will be 
granted when the evidence shows that a veteran, by reason of 
service-connected disabilities, is precluded from obtaining 
or maintaining any gainful employment consistent with 
education and occupational experience.  38 C.F.R. §§ 3.340, 
3.341, 4.16 (2001).  In Hatlestad v. Derwinski, 1 Vet. App. 
164 (1991), the Court held that consideration must be given 
to two standards, an objective standard based on average 
industrial impairment and a subjective standards based upon a 
veteran's actual industrial impairment.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).

VA regulations generally provide that veterans who, in light 
of their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Unemployability is synonymous with inability 
to secure and follow a substantially gainful occupation.  See 
VAOPGCPREC 75-91 (O.G.C. Prec. 75-91).

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2001).

The Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Id.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

Analysis.  In this case, the veteran's service-connected 
disabilities are PTSD, rated 70 percent disabling, and a 
right ankle disorder, rated 10 percent disabling.  His 
combined service- connected disability rating is 70 percent.  
See 38 C.F.R. § 4.25 (2001).  Therefore, as he meets the 
percentage requirements of 38 C.F.R. § 4.16(a) for 
consideration of a total unemployability rating on a 
schedular basis, the determinative issue becomes whether the 
veteran is unemployable as a result of his service-connected 
disabilities.

The Board notes that in his applications for TDIU the veteran 
stated he had a ninth grade education and employment 
experience as a carpet layer, service station attendant, 
construction laborer, and farm-worker.  He stated he last 
worked in July 1995.  

Although VA examination reports dated in 1997 and 1998 
included opinions indicating the veteran was unemployable, 
the examiners did not indicate that PTSD symptoms, by 
themselves, precluded the veteran from substantially gainful 
employment.  The medical evidence of record shows that the 
veteran has significant nonservice-connected disabilities, to 
include heart and lung diseases, and numerous musculoskeletal 
disabilities, and such may not be considered in support of a 
claim for TDIU.  38 C.F.R. §§  3.341, 4.16 (2001); Van Hoose, 
supra.  The Board finds that the October 2001 VA examination 
findings and clarification provided in the March 2002 
addendum are persuasive evidence that the veteran's service-
connected PTSD alone does not preclude employment within the 
meaning of the cited legal authority.  While the psychiatrist 
indicated in his report that he was unable to opine whether 
or not the veteran's PTSD precluded employment consistent 
with his education and employment backgrounds, the examiner 
did assign a GAF scale score of 65, which, as explained 
below, is competent evidence that addresses the question at 
hand. 

In adjudicating a total rating claim, the Board may not 
reject the veteran's claim without producing evidence, as 
distinguished from mere conjecture, that the veteran's 
disability does not prevent him from performing work that 
would produce sufficient income to be other than marginal.  
Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court 
specifically stated that the VA has a duty to supplement the 
record by obtaining an examination which includes an opinion 
on what effect the appellant's service-connected disability 
has on his ability to work.  Friscia, 7 Vet. App. at 297, 
citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 
3.327, 4.16(a); Beaty, 6 Vet. App. at 538; and Obert v. 
Brown, 6 Vet. App. 532 (1993).  In this case, as noted above, 
the recent VA psychiatric examination, obtained pursuant to a 
Board remand, did include a GAF scale score.  The GAF is a 
scale reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness." [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS 32 
(4th ed. 1994)] (DSM-IV).  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); also cited in Richard v. Brown, 9 Vet. 
App. 266 (1996).  Scores ranging from 41 to 50 reflect 
serious symptoms or any serious impairment in social, 
occupational or school functioning, to include inability to 
keep a job (emphasis added), whereas scores ranging from 51 
to 60 reflect moderate symptoms, and GAF scores ranging 
between 61 to 70 reflect only mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household).  Such a score 
indicates that one is generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Id.  Thus, 
the recent GAF score of 65 is indicative of no more than mild 
to moderate impairment and is clearly not consistent with an 
inability to work.

While the veteran's service-connected right ankle disability 
is symptomatic and productive of some functional impairment, 
the most recent VA compensation examination showed range of 
motion from 10 to 40 degrees.  There is no medical evidence 
or opinion to suggest that this disability alone or in 
combination with PTSD would preclude employment consistent 
with the veteran's educational background and employment 
history.  Therefore, the Board must conclude that entitlement 
to TDIU is not warranted.

Although the January 1999 SSA determination indicates the 
veteran is unemployable because of disabilities including 
PTSD, the Court has held that SSA decisions are not 
controlling for VA purposes.  See Collier v. Derwinski, 1 
Vet. App. 413 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Masors v. Derwinski, 2 Vet. App. 181 (1992); Brown v. 
Derwinski, 2 Vet. App. 444 (1992).  

The Board notes, however, that the present decision is not 
inconsistent with the SSA disability determination which 
found the veteran's non-service connected coronary artery 
disease combined with PTSD precluded substantial and gainful 
employment.  The SSA determination did not find that PTSD, by 
itself, would preclude the veteran from working.  The current 
rating of 70 percent is indicative of significant disability 
but the evidence does not show the veteran is unemployable 
due solely to his service-connected disabilities.  It is 
pertinent to note that the record indicates that the veteran 
left his job as a carpet layer because of an apparent 
cervical spine fracture, and, in December 1987, he 
discontinued employment as a farm-worker after he had a heart 
attack.  The Board further notes that it was reported in the 
January 1999 SSA decision that granted the veteran's 
entitlement to disability benefits that the veteran had 
claimed that he was unable to work because of coronary artery 
disease, lung disease, and degenerative disc disease.  All 
three of these disabilities are nonservice-connected.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
veteran's claim.


ORDER

Entitlement to TDIU is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

